Exhibit 10.15   Summary of Director Compensation for Fiscal 2005  
                Effective January 1, 2005, each member of the Board of Directors
(the “Board”) who is not an employee of Tredegar or any of its subsidiaries will
receive $1,500 for attendance at each Board meeting with respect to which such
director participates. Each director who is a member of Tredegar’s Audit
Committee, Executive Compensation Committee and Nominating and Governance
Committee (the “Committees”), including the chairperson of each such Committee,
will receive $1,250 for attendance at each meeting of the Committee with respect
to which such director participates.                   In addition to individual
meeting fees, the chairpersons of such Committees will receive the following
annual retainers, payable in equal quarterly installments commencing after their
election to such position by the Board:  

  Audit Committee Chairperson $ 5,000     Executive Compensation Committee
Chairperson $ 2,000     Nominating & Governance Committee Chairperson $ 2,000  

                  John D. Gottwald, Chairman of the Board, does not receive the
aforementioned retainer and meeting fees that are paid to members of Tredegar’s
Board. As compensation for his advisory role and other significant contributions
to Tredegar, as well as service as Chairman of the Board, Mr. Gottwald will
receive a salary of $250,000 in 2005. In addition, in August 2004, the Executive
Compensation Committee, as administrator of Tredegar’s 2004 Equity Incentive
Plan, approved a stock award of 12,000 shares of Tredegar common stock that will
be awarded to Mr. Gottwald on August 31, 2005, but will be granted and vest
immediately if Mr. Gottwald dies or becomes disabled or if there is a change of
control of Tredegar before that date. The granting of this stock award, which
reflects the significant contributions that Mr. Gottwald has made and is
expected to continue to make to Tredegar, is contingent upon Mr. Gottwald’s
continued service as Chairman of the Board through August 2005. The award was
reviewed by the Board.  




--------------------------------------------------------------------------------